Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (International Pub. No. WO2019198281).

             Regarding claim 1, with respect to Figures 1-9, Nakamura teaches a refrigerator with a sound reproducing capability, the refrigerator comprising: 
             a chamber/storage chambers [i.e., cabinet] forming an exterior of the refrigerator, the cabinet having an upper surface portion, a lower surface portion, a side surface portion, and a rear surface portion (fig.1; paragraphs 0018-0020) (Note; the chamber includes first refrigerator chamber, a second refrigerator chamber/ vegetable chamber, a first freezing chamber and ice making chamber.); 
             a door coupled to the cabinet (fig.1-5; paragraph 0023); 
             a sound producing portion 72 in fig.2,3 [i.e., first vibrator] attached to an inner surface of one of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049); and 
              a controller configured to control vibration of the first vibrator (fig.2-4; paragraphs 0023-0025), wherein the first vibrator vibrates the inner surface of the one of the door, the upper surface portion, the lower surface portion, the side surface portion, or rear surface portion so as to output sound (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049).
 
            Regarding claim 10, Nakamura teaches a sound producing portion 72 in fig.2,3 [i.e., second vibrator] attached to the inner surface of another of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049).
             
             Regarding claim 11, Nakamura teaches wherein the first vibrator includes a first vibration surface spaced from a second vibration surface, each of the first vibration surface and the second vibration surface being attached to the inner surface of the one of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049).

             Regarding claim 12, Nakamura teaches wherein the first vibrator includes: a based attached to the inner surface of the one of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion; a centered vibration portion; and a case attached to the base. (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049).
            Regarding claim 14, with respect to Figures 1-9, Nakamura teaches a r refrigerator with a sound reproducing capability, the refrigerator comprising: a storage unit configured to form a storage space for storing food (paragraph 0020) (Note; refrigerator/vegetable chamber [i.e., storage unit] must be used for storing food.)
             a door configured to open and close the storage space, the door having an outer plate forming a front exterior of the refrigerator (fig.1-5; paragraphs 0018-0020, 0023);
             a sound producing portion 72 in fig.2,3 [i.e., first vibrator] attached to an inner surface of one of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049); and 
              a first vibrator disposed in contact with an inner surface of the outer plate of the door, and configured to generate sound by vibrating the outer plate (fig.2-4; paragraphs 0033, 0041, 0044, 0046, 0048, 0049).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 7, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (International Pub. No. WO2019198281).  

            Regarding claim 2, Nakamura teaches that a frame configured to mechanically support the first vibrator such that the first vibrator is fixed while being in contact with the inner surface of the one of the door, the upper surface portion, the side surface portion, or the rear surface portion (fig.2-4; paragraphs 0023-0025, 0033, 0041, 0044, 0046, 0048, 0049) (Note; in order to perform the function generating sound, the sound producing portion 72 in fig.2,3 [i.e., first vibrator] must have a frame that can mechanically support the sound producing portion 72 in fig.2,3 [i.e., first vibrator] .).

              However, Nakamura does not specifically teach wherein a front surface portion of the first vibrator is attached to the inner surface of the one of the door, the upper surface portion, the side surface portion, and the rear surface portion via an adhesive member. Nakamura teaches that the display panel 50 is attached to the rear surface of the glass panel 51 in a state of being close to the rear surface of the glass panel 51 using an adhesive material (paragraph 0033) whereas examiner takes an official notice that a front surface portion of the first vibrator is attached to the inner surface of the one of the door, the upper surface portion, the side surface portion, and the rear surface portion via an adhesive member is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein a front surface portion of the first vibrator is attached to the inner surface of the one of the door, the upper surface portion, the side surface portion, and the rear surface portion via an adhesive member in Nakamura’s invention in order to provide more convenient way to attach front surface portion of the first vibrator. 
   
             Regarding claim 5, Nakamura teaches a power regulator configured to regulate an amount of power supplied to the first vibrator (paragraph 0042) (Note; in paragraph 0042, Nakamura teaches that the speaker unit is combined with a power supply and in order to regulate an amount of power supplied to the sound producing portion 72 in fig.2,3 [i.e., first vibrator] of the speaker unit, a power regulator must be configured to regulate the power.); and
             a temperature sensor configured to sense a temperature in the refrigerator (paragraphs 0049, 0054),
             Nakamura further teaches temperature differences of the refrigerator and power supply to the speaker unit (paragraphs 0042, 0049, 0054). However, Nakamura does not specifically teach wherein the power regulator is configured to control the power supplied to the first vibrator to be less than or equal to a threshold value, and is configured to reduce the power supplied to the first vibrator when a temperature variation in the refrigerator sensed by the temperature sensor is greater than or equal to a predetermined value. Examiner takes an official notice wherein the power regulator is configured to control the power supplied to the first vibrator to be less than or equal to a threshold value, and is configured to reduce the power supplied to the first vibrator when a temperature variation in the refrigerator sensed by the temperature sensor is greater than or equal to a predetermined value is a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein the power regulator is configured to control the power supplied to the first vibrator to be less than or equal to a threshold value, and is configured to reduce the power supplied to the first vibrator when a temperature variation in the refrigerator sensed by the temperature sensor is greater than or equal to a predetermined value in Nakamura’s invention in order to provide more convenient way to control the temperature variation within the refrigerator.    

             Regarding claim 7, Nakamura teaches a communicator configured to communicate with an external device via an internet (paragraphs 0002, 0024). However, Nakamura does not specifically teach communicating via a wireless network. Examiner takes an official notice communicating via a wireless network is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of communicating via a wireless network in Nakamura’s invention in order to provide more convenient way to communicate through wireless. 
             Nakamura further teaches wherein the refrigerator/vegetable chamber [i.e., cabinet] includes a storage space for storing food (paragraph 0020) (Note; refrigerator/vegetable chamber [i.e., cabinet] must be used for storing food.), and
             Nakamura further teaches wherein a camera [i.e., image sensor] configured to sense a shape of stored  the storage space (paragraph 0024) (Note; in paragraph 0024, Nakamura teaches displaying an image in the refrigerator captured by camera.). However, Nakamura does not specifically teach wherein an image sensor configured to sense a shape of stored food, and wherein the controller is configured to transmit the shape of the food sensed by the image sensor to the external device via the communicator, and to receive, from the external device, a menu of possible dishes for cooking recommended according to a type of the food determined based on the shape of the food by the external device. Examiner takes an official notice wherein an image sensor configured to sense a shape of stored food, and wherein the controller is configured to transmit the shape of the food sensed by the image sensor to the external device via the communicator, and to receive, from the external device, a menu of possible dishes for cooking recommended according to a type of the food determined based on the shape of the food by the external device are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein an image sensor configured to sense a shape of stored food, and wherein the controller is configured to transmit the shape of the food sensed by the image sensor to the external device via the communicator, and to receive, from the external device, a menu of possible dishes for cooking recommended according to a type of the food determined based on the shape of the food by the external device in Nakamura’s invention in order to provide more convenient way to cook based on the available stored food within the refrigerator. 

             Claim 9 is rejected for the same reasons as discussed above with respect to claim 7. Furthermore, Nakamura teaches wherein the first vibrator is disposed below the glass panel, on the inner surface of the door (fig.2-4; paragraphs 0023, 0024, 0028, 0033, 0037, 0064, 0065), and 
             wherein a vibration absorbing member is disposed between the glass panel and a portion of the door where the first vibrator is disposed (fig.2-4; paragraphs 0023, 0024, 0028, 0033, 0037, 0064, 0065).
             However, Nakamura does not specifically teach wherein the first vibration absorbing member is configured to prevent vibration generated from the first vibrator from being transmitted to the glass panel. Examiner takes an official notice wherein the first vibration absorbing member is configured to prevent vibration generated from the first vibrator from being transmitted to the glass panel is a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein the first vibration absorbing member is configured to prevent vibration generated from the first vibrator from being transmitted to the glass panel in Nakamura’s invention in order to provide more convenient way to prevent vibration inside the refrigerator.

           Regarding claim 18, Nakamura teaches a communicator configured to communicate with at least one of a server, a home appliance or a user terminal via an internet (paragraphs 0002, 0024). However, Nakamura does not specifically teach communicating via a wireless network. Examiner takes an official notice communicating via a wireless network is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of communicating via a wireless network in Nakamura’s invention in order to provide more convenient way to communicate through wireless. 

            Regarding claim 19, Nakamura teaches wherein one home appliance is refrigerator that has speaker (see paragraphs 0002-0003). However, Nakamura does not specifically teach wherein the home appliance is one of a television, an oven, or a speaker. Examiner takes an official notice wherein the home appliance is one of a television, an oven, or a speaker is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein the home appliance is one of a television, an oven, or a speaker in Nakamura’s invention in order to provide more convenient way to communicate with different home appliance. 

Claims 3, 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (International Pub. No. WO2019198281) in view of Siljeborn et al. (U.S. Pub. No. 2016/0223246).  

            Regarding claims 3, 15 and 16, Nakamura does not specifically teach wherein the controller is configured to operate the first vibrator when the refrigerator performs a defrosting operation to remove frost generated in a part of the refrigerator. Siljeborn teaches wherein the controller is configured to operate the first vibrator when the refrigerator performs a defrosting operation to remove frost generated in a part of the refrigerator (paragraph 0026). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein the controller is configured to operate the first vibrator when the refrigerator performs a defrosting operation to remove frost generated in a part of the refrigerator in Nakamura’s invention as taught by Siljeborn. The motivation for the modification is to do so in order to provide a more convenient way to defrost. 

            Regarding claim 4, Nakamura teaches a second vibrator attached to an inner surface of another of the door, the upper surface portion, the lower surface portion, the side surface portion, or the rear surface portion  (fig.2-4; paragraphs 0023-0025, 0033, 0041, 0044, 0046, 0048, 0049) (Note; in order to perform the function generating sound, the sound producing portion 72 in fig.2,3 [i.e., first vibrator] must have a frame that can mechanically support the sound producing portion 72 in fig.2,3 [i.e., first vibrator] .).

            However, Nakamura does not specifically teach wherein the controller is configured to operate one of the first and second vibrators which is closest to a position where the frost is generated when performing the defrosting operation. Siljeborn teaches the controller is configured to operate one of the first and second vibrators which is closest to a position where the frost is generated when performing the defrosting operation (paragraph 0026). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of the controller is configured to operate one of the first and second vibrators which is closest to a position where the frost is generated when performing the defrosting operation in Nakamura’s invention as taught by Siljeborn. The motivation for the modification is to do so in order to provide a more convenient way to defrost. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (International Pub. No. WO2019198281) in view of Cho (Korean Pub. No. 0150820).  

            Regarding claim 6, Nakamura teaches wherein the refrigerator/vegetable chamber [i.e., cabinet] includes a storage space for storing food (paragraph 0020) (Note; refrigerator/vegetable chamber [i.e., cabinet] must be used for storing food.), 
            Nakamura further teaches wherein a sensor configured to sense in-storage inventory information, recipe information [i.e., an introduction of food] is disposed in the storage space (paragraph 0024). However, Nakamura does not specifically teach wherein the controller is configured to record a point in time at which the food is introduced, and to generate a warning signal using the first vibrator when the introduced food has been stored in the storage space for a predetermined period of time or longer. Cho teaches wherein the controller is configured to record a point in time at which the food is introduced, and to output/generate [i.e., generate] a warning signal using the first vibrator when the introduced food has been stored in the storage space for a predetermined period of time or longer (paragraphs under description of translated copy). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein the controller is configured to record a point in time at which the food is introduced, and to generate a warning signal using the first vibrator when the introduced food has been stored in the storage space for a predetermined period of time or longer in Nakamura’s invention as taught by Cho. The motivation for the modification is to do so in order to provide a more convenient way to notify the user of the refrigerator so the food can be used/eaten up before getting inedible. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (International Pub. No. WO2019198281) in view of Kwon et al. (U.S. Pub. No. 2019/0259374).  

            Claim 8 is rejected for the same reasons as discussed above with respect to claim 7. Furthermore, Nakamura does not specifically teach a microphone capable of receiving a voice of a user, wherein the communicator is configured to transmit the voice of the user received via the microphone to an external device capable of recognizing a voice request, and to receive a response to the voice request recognized by the external device, and wherein the controller is configured to output the response via the first vibrator. Kwon teaches a microphone capable of receiving a voice of a user, wherein the communicator is configured to transmit the voice of the user received via the microphone to an external device capable of recognizing a voice request, and to receive a response to the voice request recognized by the external device, and wherein the controller is configured to output the response via the first vibrator (fig.7; paragraphs 0075, 0107). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of a microphone capable of receiving a voice of a user, wherein the communicator is configured to transmit the voice of the user received via the microphone to an external device capable of recognizing a voice request, and to receive a response to the voice request recognized by the external device, and wherein the controller is configured to output the response via the first vibrator in Nakamura’s invention as taught by Kwon. The motivation for the modification is to do so in order to provide a more convenient way to communicate refrigerator with the user. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (International Pub. No. WO2019198281) in view of Raduchel et al. (U.S. Pub. No. 2022/0128388).  

            Regarding claims 13 and 20, Nakamura does not specifically teach wherein a vibration strength of the first vibrator is determined by a trained model trained through machine learning. Raduchel teaches wherein a vibration strength of the first vibrator is determined by a trained model trained through machine learning (paragraphs 0234, 0235, 0314, 0315). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nakamura to incorporate the feature of wherein a vibration strength of the first vibrator is determined by a trained model trained through machine learning in Nakamura’s invention as taught by Raduchel. The motivation for the modification is to do so in order to provide a more convenient way to vibration level. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
May 21, 2022